                                                                                 FILED IN COURT
                                                                                 ASHEVILLE, NC

                                                                                   AU6 |   6   202r

                                                                                U.S. DISTRICT COURT
                                                                                W. DISTRICT OF N.C.
                          L]NITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF NORTH CAROLINA
                                    ASHEVILLE DIVISION


LINITED STATES OF AMEzuCA                                 DOCKET NO. 1 :21 CR72

                V.                                        ORDER

JOSEPH DANIEL PERRY




        UPON MOTION of the United States of America, by and through William T. Stetzer, Acting

United States Attorney for the Western District of North Carolina, for an order directing that the

Indictment and Arrest Warrant in the above-captioned case be unsealed; and

        IT APPEARING TO THE COURT that there no longer exists any            danger to the attendant

investigation in this case;

       NOW, THEREFORE, IT IS ORDERED that the Indictment and Arrest Warrant in the above-

captioned case be unsealed.

        this 16
                e    day of August,202l.




                                                                     ETON METCALF
                                           U.S. MAGISTRA




       Case 1:21-cr-00072-MR-WCM Document 6 Filed 08/16/21 Page 1 of 1
